

EMPLOYMENT AGREEMENT


Employment Agreement dated as of March 4, 2008, between ACORN ENERGY, INC., a
Delaware corporation (with its successors and assigns, referred to as the
“Corporation”) and JOHN A. MOORE (hereinafter referred to as “MOORE”).


PRELIMINARY STATEMENT


The Corporation desires to employ MOORE as Chief Executive Officer of the
Corporation, and MOORE wishes to be employed by the Corporation in that
capacity, upon the terms and subject to the conditions set forth in this
Agreement. The Corporation and MOORE also wish to enter into the other
agreements set forth in this Agreement, all of which are related to MOORE’s
employment under this Agreement.


AGREEMENT


MOORE and the Corporation therefore agree as follows:


1.  Commencement of Employment: Term. The parties acknowledge that MOORE
commenced employment with the Corporation as Chief Executive Officer prior to
the date hereof and shall continue to serve in that capacity until the earlier
of the third anniversary of the date hereof or the date his employment is
terminated by either or both of the parties in accordance with the provisions of
this Agreement (the “Term”). The termination of the Term for any reason shall
end MOORE’s employment under this Agreement, but, except as otherwise set forth
herein, shall not terminate MOORE’s or the Corporation’s other rights and
obligations under this Agreement.


2.  Position and Duties. MOORE has been serving, and shall continue to serve, as
the Chief Executive Officer (“CEO”) of the Corporation and shall carry out such
duties and responsibilities consistent with his title, and shall perform and
discharge such additional duties and responsibilities as may be determined by
time to time by the Board of Directors of the Corporation (the “Board”). MOORE
shall also hold such additional positions and titles with the Corporation and
its subsidiaries as the Board may determine from time to time. MOORE shall
report to the Board. During the Term, MOORE shall devote substantially all of
his full time and attention to performing his duties as CEO of the Corporation;
provided, however, that MOORE shall not be precluded from spending time on
personal business and investment matters that do not interfere with his duties
and responsibilities hereunder. Additionally, MOORE may also serve as a member
of the board of directors of privately-held and publicly-held companies, subject
only to his obtaining prior approval from the Board, which approval shall not be
unreasonably withheld, conditioned or delayed. MOORE will be based at the
Corporation’s corporate headquarters, which is currently located at Montchanin,
Delaware.


3.  Compensation.


(a)  Base Salary. The Corporation shall pay MOORE a base salary of $325,000 per
annum, retroactive to January 1, 2008, payable in accordance with the
Corporation’s regular pay cycle for professional employees. Commencing January
1, 2009, the base salary shall be increased to $350,000 per annum, and the base
salary commencing January 1, 2010 through the end of the Term shall be increased
to $375,000 per annum. The Board, in accordance with its customary review of
executive management compensation, may from time to time review MOORE’s base
salary and make adjustments the Board (or any committee of the Board delegated
authority over employee compensation matters) feels are appropriate, but in any
event MOORE’s base salary shall not be lower than the amounts referred to above.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Other and Additional Compensation.     
  
(i) Annual Bonus. During the Term, MOORE shall receive an annual cash bonus of
up to $200,000, based upon the attainment of agreed upon personal and company
performance goals and milestones for the preceding fiscal year, as determined by
the Board (and any committee of the Board delegated authority over employee
compensation matters) in its sole discretion. The Board (or any such committee)
shall negotiate, in good faith, with MOORE the applicable targets for the
applicable fiscal year during the period commencing thirty (30) days prior and
completing thirty (30) days after the start of such fiscal year (with the first
year target to be agreed within thirty (30) days of the date hereof). Payment of
the annual bonus to MOORE will be made within ten (10) days following completion
of the Corporation’s financial audit or relevant peer group comparison, as
applicable, and determination by the Board of whether the targeted performance
goals and milestones have been met or exceeded.


(ii) Stock Options. Effective as of the date hereof (the “Award Date”), the
Corporation has granted MOORE ten (10) year non-qualified options for the
purchase of up to 200,000 shares of the Corporation’s common stock, par value
$0.01 per share (the “Common Stock”) under the Corporation’s 2006 Stock
Incentive Plan (“Plan”) at an exercise price of $5.11 per share, which
represents the closing stock price of the Corporation’s Common Stock on the
trading date immediately prior to the Award Date (the “Stock Option Grant”). The
terms of the Stock Option Grant, including the vesting schedule, shall be as set
forth in a separate option agreement executed by and between the parties. Such
option agreement shall provide, among other things, that the options shall vest
pro rata on a quarterly basis (commencing 90 days from the date hereof) over a
period of four years, subject to acceleration as provided herein. Any subsequent
stock option grants will be determined annually by the Board (and any committee
of the Board delegated authority over employee compensation matters). The
Corporation hereby represents and warrants to MOORE that the shares of Common
Stock issuable upon exercise of the options referred to herein are covered by an
existing effective registration statement of the Corporation on Form S-8 (a
“Form S-8”). Notwithstanding anything to the contrary contained in the
foregoing, if at any time such shares of Common Stock issuable upon exercise of
the options referred to herein are not covered by an existing effective Form
S-8, (a) the Corporation agrees that if, at any time, and from time to time, it
shall authorize the filing of a registration statement under the Securities Act
of 1933, as amended (the “Securities Act”), in connection with the proposed
offer of any of its securities by it or any of its stockholders, the Corporation
shall: (1) promptly notify MOORE that such registration statement to cover all
such shares of Common Stock issuable upon exercise of the options referred to
herein will be included in such registration statement at MOORE’s request, (2)
cause such registration statement to cover all such shares of Common Stock
issuable upon exercises of the options referred to herein for which MOORE
requests inclusion, (3) use best efforts to cause such registration statement to
become effective as soon as practicable, and (4) take all other reasonable
action necessary under any federal or state law or regulation of any
governmental authority to permit all such shares of Common Stock issuable upon
exercise of the options referred to herein to be sold or otherwise disposed of,
and will maintain such compliance with each such federal and state law and
regulation of any governmental authority for the period necessary for MOORE to
promptly effect the proposed sale or other disposition; and (b) MOORE may make a
written request that the Corporation effect a registration under the Securities
Act covering such shares of Common Stock issuable upon exercise of the options
referred to herein and the Corporation shall (1) use best efforts to cause such
registration statement to become effective as soon as practicable, and (2) take
all other reasonable action necessary under any federal or state law or
regulation of any governmental authority to permit all such shares of Common
Stock issuable upon exercise of the options referred to herein to be sold or
otherwise disposed of, and will maintain such compliance with each such federal
and state law and regulation of any governmental authority for the period
necessary for MOORE to promptly effect the proposed sale or other disposition.


 
2

--------------------------------------------------------------------------------

 
 
(c) Additional Compensation. The foregoing establishes the minimum compensation
during the Term and shall not preclude the Board, in its discretion, from
awarding MOORE a higher salary or any additional bonuses, stock options or stock
awards based upon MOORE’s performance during a fiscal year and/or other criteria
as the Board may deem appropriate.


4.  Employee Benefits. 


(a) General. During the Term, MOORE shall be entitled to the employee benefits
generally made available to the Corporation’s executive officers, including
four-weeks paid vacation and all U.S. national holidays, dental insurance
benefits, participation in the Corporation’s 401(k) plan and other plans that
may be made available from time to time to the Corporation’s executive officers
and health insurance benefits.


(b) Disability Insurance. The Corporation shall also obtain at its expense
short-term and long-term disability insurance for the benefit of MOORE, provided
that MOORE complete a physical examination to the Corporation’s satisfaction.


(c) Corporation Automobile. MOORE shall have an automobile expense allowance of
$1,000 per month, to be used for his leasing of an automobile in connection with
his employment hereunder and the payment of insurance, maintenance and gasoline
expenses, to be paid either directly by the Corporation or to be reimbursed to
MOORE upon his presentation of reasonable documentation to the Corporation, in
accordance with the Corporation’s controls and procedures and consistent with
applicable law.


(d) Indemnification; Liability Insurance. The Corporation hereby represents that
its By-Laws currently provide for the indemnification of its officers, employees
and directors, subject to the terms thereof, and MOORE acknowledges having
received a copy of the By-Laws and having reviewed such section to his
satisfaction. The Corporation agrees to obtain and maintain directors’ and
officers’ liability insurance on terms and amounts customary for similarly
situated public companies.
 
5.  Expenses. During the Term, the Corporation shall reimburse MOORE for actual
out-of-pocket expenses incurred by him in the performance of his services for
the Corporation upon the receipt of appropriate documentation of such expenses.


6.  Termination.


(a)  General. The Term shall end immediately upon MOORE’s death, or upon
termination by the Corporation for Cause or Disability or by MOORE for Good
Reason, each as defined in Section 7. Upon termination of the Term due to
MOORE’s death, all compensation due MOORE under this Agreement will cease. In
all other cases, (i) the Corporation may terminate this Agreement upon sixty
(60) days prior written notice, and (ii) MOORE may terminate this Agreement upon
sixty (60) days written notice. The parties agree that the mere act of providing
notice to the other party of termination shall not in any event be deemed to
provide such other party the right to immediately terminate this Agreement. For
all purposes of this Agreement, a termination of employment shall be considered
to have occurred if and only if there has been a “termination of employment” as
defined in Treasury Reg. §1.409A-1(h)(1)(ii).


 
3

--------------------------------------------------------------------------------

 
 
(b)  Notice of Termination - Generally. Any termination by the Corporation of
MOORE’s employment hereunder shall be in writing and delivered to MOORE at the
address set forth herein or at such address kept in the records of the
Corporation and shall specify the reasons for such termination.


(c)   Termination by the Corporation for Cause; Termination by Moore without
Good Reason. Any written notice of termination of employment by the Corporation
of MOORE for Cause shall, to the extent the Cause is curable, allow MOORE the
opportunity to cure, but in any event no more than twenty (20) calendar days.
Such notice of termination shall also state in reasonable detail the Board’s
understanding of the facts leading to the determination of Cause. Upon the
Corporation’s final termination of the Term and Moore’s employment for Cause and
upon Moore’s final termination of the Term and his employment without Good
Reason (pursuant to the notice provisions of Section 6(a) hereof), all
compensation due to MOORE under this Agreement shall cease, except that MOORE
shall receive the following:


(i) all accrued but unpaid base salary up to the date of termination (payable in
accordance with the Corporation’s payroll practices);


(ii) reimbursement of all previously unreimbursed expenses pursuant to Section
5;


(iii) all vested and unexercised options granted by the Corporation as of the
date of termination shall be exercisable in accordance with the terms of the
Plan and applicable stock option agreements; provided that MOORE shall have only
three (3) months to exercise such previously vested options; and


(iv) all options that as of the date of termination have not vested as of such
date shall terminate.


(d)  Termination by the Corporation upon a Change of Control or Termination by
MOORE for Good Reason following a Change of Control. In the event that within
three (3) months prior to or one year following a “Change of Control”, as
defined in Section 7(c), either (i) the Corporation terminates the employment of
MOORE, other than for Cause (pursuant to the notice provisions of Section 6(a)
hereof), or (ii) MOORE terminates the Term and his employment for Good Reason
(pursuant to the notice provisions of Section 6(a) hereof), MOORE shall receive
the following (except as otherwise provided in Section 6(g)):
 
(i) an amount equal to (A) twenty four (24) months of then-current base salary
(which is in addition to the base salary paid to MOORE after the Corporation’s
delivery of notice of termination pursuant to Section 6(a) and the actual date
of termination) and (B) two (2) times his most recent annual bonus (but if
termination of employment occurs prior to determination of his bonus for fiscal
year 2008, such bonus amount shall equal two (2) times the target bonus of
$200,000, or $400,000), such amount to be payable as provided in Section 8; and


(ii) reimbursement of all previously unreimbursed expenses pursuant to Section
5;


(iii) the full vesting of any and all stock options granted to MOORE by the
Corporation prior to such termination, and extended exercisability thereof until
their respective expiration dates; provided, however, that any stock option
grant that constitutes an “Incentive Stock Option” that is not exercised within
three (3) months of the date of termination shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Qualified Stock Option on
the date that is three (3) months and one (1) day following such date of
termination; and


 
4

--------------------------------------------------------------------------------

 
 
(iv) the continuation of all medical and dental benefits at the Corporation’s
sole expense for a period of one year after termination.


For the avoidance of doubt, MOORE shall be entitled to the foregoing benefits
once notice of termination is given by the Corporation or by MOORE pursuant to
this Section 6(d) and his employment has terminated, regardless of his
subsequent Death or Disability.
 
(e)  Termination by the Corporation other than upon Change of Control, Death,
Disability or Cause or termination by MOORE for Good Reason. In the event that
(i) the Corporation terminates the employment of MOORE (including a non-renewal
of this Agreement at the end of the three year Term provided herein, but not
including the non-renewal following any subsequent renewal of the Term) , other
than upon a Change of Control, Death, Disability or Cause (pursuant to the
notice provisions of Section 6(a) hereof), or (ii) MOORE terminates the Term and
his employment for Good Reason (pursuant to the notice provisions of Section
6(a) hereof), other than in connection with a Change of Control, MOORE shall
receive the following (except as otherwise provided in Section 6(g)):


(i) an amount equal to (A) twelve (12) months of then-current base salary (which
is in addition to the base salary paid to MOORE after the Corporation’s delivery
of notice of termination pursuant to Section 6(a) and the actual date of
termination) and (B) his most recent annual bonus (but if termination of
employment occurs prior to determination of his bonus for fiscal year 2008, such
bonus amount shall equal the target bonus of $200,000), such amount to be
payable as provided in Section 8;


(ii) reimbursement of all previously unreimbursed expenses pursuant to Section
5;


(iii) accelerated vesting of all unvested options that otherwise would have
vested within 24 months of the date of termination, with such accelerated
options and all other vested and unexercised options granted by the Corporation
as of the date of termination to be exercisable for a period of one year from
the date of termination of employment in accordance with the terms of the Plan
and applicable stock option agreements; provided, however, that any stock option
grant that constitutes an “Incentive Stock Option” that is not exercised within
three (3) months of the date of termination shall cease to be treated as an
Incentive Stock Option and shall be treated as a Non-Qualified Stock Option on
the date that is three (3) months and one (1) day following such date of
termination; and


(iv) the continuation of all medical and dental benefits at the Corporation’s
sole expense for a period of one year after termination.


For the avoidance of doubt, MOORE shall be entitled to the foregoing benefits
once notice of termination is given by the Corporation or by MOORE pursuant to
this Section 6(e) and his employment has terminated, regardless of his
subsequent Death or Disability.


(f)  Vesting of Stock Options in event of Change of Control. Notwithstanding any
other provisions of this Section 6, in the event of any Change of Control, all
stock options granted to MOORE prior to such Change of Control shall vest and
remain exercisable until their respective expiration dates; provided, however,
that any stock option grant that constitutes an “Incentive Stock Option” that is
not exercised within three (3) months of the date of termination shall cease to
be treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the date that is three (3) months and one (1) day following such
date of termination.


 
5

--------------------------------------------------------------------------------

 
 
(g) Excess Parachute Payments. If the amounts payable by the Corporation
pursuant to Section 6(d) or Section 6(e) in connection with a termination of
employment of MOORE would constitute to any extent an “excess parachute payment”
as defined in Section 280G(b) of the Internal Revenue Code of 1986, as amended
(the “Code”), then the amount payable by the Corporation to MOORE under those
provisions of this Agreement shall be an amount equal to the lesser of: (A) the
amounts payable pursuant to Section 6(d) or Section 6(e), as applicable; or (B)
the amounts described in clause (A) as reduced to the extent necessary to cause
the aggregate of all amounts paid to MOORE in connection with (x) a change in
ownership or effective control of the Corporation or (y) a change in the
ownership of a substantial portion of the assets of the Corporation (if any of
the foregoing constitutes an event described in clause (b)(2)(A)(i) of Code
Section 280G) not to exceed two hundred ninety-nine percent (299%) of the “base
amount” paid to MOORE as such term is defined in Section 280G(b)(3) (or any
successor provision). The reduction described in clause (B) of the preceding
sentence shall not be made, however, if the effect of the reduction would be to
cause MOORE to retain, from the sum of all "parachute payments" as defined in
Code Section 280G(b) payable to him or for his benefit, on an after-tax basis
(that is, after payment of all applicable income taxes and of any tax imposed by
Section 4999 of the Code by reason of the receipt of such payments) and taking
into account such reduction, an aggregate amount that is less than what MOORE
would retain, on an after-tax basis, if the reduction described in clause (B) of
the preceding sentence were not made. For the avoidance of doubt, this Section
6(g) shall be applied by taking into account any “parachute payment” (as defined
in Code Section 280G(b)) payable to MOORE in connection with the change in
ownership or effective control of the Corporation or change in the ownership of
a substantial portion of its assets, including, without limitation, any
parachute payment attributable to stock options granted to MOORE by the
Corporation.


(h)  Release. The obligation of the Corporation to make any payments or provide
any benefits to MOORE under this Section 6 shall be subject to MOORE signing and
not revoking a release of all claims in reasonable form provided to MOORE by the
Corporation.


7.  Definitions.


(a)  "Cause" Defined.“Cause” means (i) the failure by MOORE to perform his
duties hereunder after written notice thereof and time to cure; (ii) his failure
to follow the written legal directions of the Board after written notice
thereof; (iii) his conviction of, or pleading guilty or nolo contendere, to a
felony or a crime involving moral turpitude, fraud or embezzlement; (iv) willful
misconduct with regard to the Corporation (including violations of securities
laws) having a material adverse impact on the Corporation; or (v) an uncured
material breach by MOORE of this Agreement or material breach by MOORE of his
fiduciary duties; in each case, unless cured within twenty (20) calendar days’
of MOORE’s receipt of written notice by the Board of its determination to
terminate MOORE with Cause, to the extent curable.


(b)  “Disability” Defined.“Disability” shall mean MOORE’s incapacity due to
physical or mental illness, as determined by a qualified independent physician,
that results in his being unable to substantially perform his duties hereunder
for three consecutive months (or for three months out of any six-month period)
(in either event, the “Disability Period”). During the Disability Period, MOORE
shall continue to receive his base salary hereunder, provided that if the
Corporation provides MOORE with disability insurance coverage, payments of
MOORE’s base salary shall be reduced by the amount of any disability insurance
payments received by MOORE due to such coverage. Upon termination of employment,
after the end of the Disability Period, all compensation due MOORE under this
Agreement shall cease.


 
6

--------------------------------------------------------------------------------

 
 
(c)  “Change of Control” Defined. “Change of Control” shall mean the occurrence
of any one or more of the following events:


(i) An acquisition (whether directly from the Corporation or otherwise) of any
voting securities of the Corporation (the “Voting Securities”) by any “Person”
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Securities and Exchange Act of 1934, as amended (the “1934 Act”)), immediately
after which such Person has “Beneficial Ownership” (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of more than fifty percent (50%) of the
combined voting power of the Corporation’s then outstanding Voting Securities;


(ii) A majority of the members of the Board of Directors of the Corporation is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Corporation’s Board of
Directors before the date of the appointment or election; or


(iii)  An acquisition by any Person, at any time during the 12-month period
ending on the date of the most recent acquisition by such Person or Persons, of
assets from the Corporation that have a total Gross Fair Market Value equal to
or more than eighty percent (80%) of the total Gross Fair Market Value of all of
the assets of the Corporation immediately before such acquisition; provided,
however, that the Gross Fair Market Value of any assets of the Corporation
acquired by a Person that is controlling, controlled by or under common control
with the Corporation or any of its stockholders shall not be taken into account
in determining whether a Change of Control has occurred.


(d)  “Good Reason” Defined. “Good Reason” shall mean the occurrence of any of
the conditions described below, provided that such condition arises without the
consent of MOORE:


(i) a material diminution in MOORE’s authority, duties, or responsibilities;


(ii) a material diminution in the authority, duties, or responsibilities of the
supervisor or corporate body to whom Moore is required to report, including a
requirement that Moore report to a corporate officer or employee instead of
reporting directly to the board of directors of a corporation (or similar
governing body with respect to an entity other than a corporation).


(iii) a material diminution in Moore’s base compensation; 


(iv) any material breach by the Corporation of any provision of this Agreement;
or


(v) a material change in the geographic location at which MOORE must perform his
services.


Notwithstanding the above, a termination of employment shall not be considered
to have occurred for “Good Reason” unless: MOORE provides notice of the
condition within 90 days after the initial existence of the condition; the
Corporation fails to cure such condition within 30 days after such notice; and
the termination of employment occurs within two years following the initial
existence of the condition.


  (e) “Gross Fair Market Value” Defined. “Gross Fair Market Value” shall mean
the fair market value without regard to liabilities associated with the assets
valued.
 
 
7

--------------------------------------------------------------------------------

 
 
8. Payment Terms. Payment of any amounts to which MOORE shall be entitled
pursuant to the provisions of Section 6 shall be made in 12 equal installments
commencing no later than thirty (30) days following the six month anniversary of
the date of termination of employment. Payment of any amounts to which MOORE
shall be entitled pursuant to the provisions of Section 11(c) shall be made in
equal monthly installments commencing in the month after the completion of the
Initial Non-Competition Term (as defined in Section 11(a)), through calendar
year-end, and continuing for the months of January and February of the following
calendar year. Any amounts payable pursuant to Sections 6 and 11 which are not
made within the period specified in this Section 8 shall bear interest at a rate
equal to the lesser of (i) the maximum interest rate allowable pursuant to
applicable law or (ii) five points above the “prime rate” of interest as
published from time-to-time in the Eastern Edition of the Wall Street Journal.


9. Post-Termination Benefits. Upon termination of MOORE’s employment hereunder
for any reason, in addition to any payments to which MOORE may be entitled upon
termination of his employment pursuant to any provision of this Agreement, MOORE
shall be entitled to any benefits under any pension, supplemental pension,
savings, or other employee benefit plan (other than life or disability insurance
and automobile allowance) in which MOORE was participating on the date of any
such termination.


10.  Confidentiality.


(a)  “Corporation Information” Defined.“Corporation Information” means all
information, knowledge or data of or pertaining to (i) the Corporation, its
employees and all work undertaken on behalf of the Corporation, and (ii) any
other person, firm, corporation or business organization with which the
Corporation may do business during the Term, that is not in the public domain
(and whether relating to methods, processes, techniques, discoveries, pricing,
marketing or any other matters).


(b) Confidentiality. MOORE hereby recognizes that the value of all trade secrets
and other proprietary data and all other information of the Corporation not in
the public domain disclosed by the Corporation in the course of his employment
with the Corporation is attributable substantially to the fact that such
confidential information is maintained by the Corporation in strict
confidentiality and secrecy and would be unavailable to others without the
expenditure of substantial time, effort or money. MOORE therefore, except as
otherwise provided in this Section 10(b), covenants and agrees that all
Corporation Information shall be kept secret and confidential at all times
during and after the end of the Term and shall not be used or divulged by him
outside the scope of his employment as contemplated by this Agreement, except as
the Corporation may otherwise expressly authorize by action of the Board. In the
event that MOORE is requested in a judicial, administrative or governmental
proceeding to disclose any of the Corporation Information, MOORE will promptly
so notify the Corporation so that the Corporation may seek a protective order or
other appropriate remedy and/or waive compliance with this Agreement. If
disclosure of any of the Corporation Information is required, MOORE may furnish
the material so required to be furnished, but MOORE will furnish only that
portion of the Corporation Information that legally is required. Notwithstanding
anything to the contrary contained in the foregoing, MOORE shall not be
prevented from disclosing Corporation Information that (i) was or becomes
generally available to the public through no fault of MOORE; (ii) was available
to MOORE on a non-confidential basis prior his employment with the Corporation;
or (iii) was developed independent of the information derived from the
Corporation Information.


 
8

--------------------------------------------------------------------------------

 
 
11. Non-Competition and Non-Solicitation Covenants.
 
(a) Non-Competition. The Corporation and MOORE acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of MOORE; (ii) MOORE will use and have access to
proprietary and valuable Corporation Information (as defined in Section 10
hereof) during the course of his employment; and (iii) the agreements and
covenants contained herein are essential to protect the business and goodwill of
the Corporation or any of its subsidiaries, affiliates or licensees.
Accordingly, except as hereinafter noted, MOORE covenants and agrees that during
the Term, and for a period of one year following the termination of MOORE’s
employment (two years if such termination was either by the Corporation or by
MOORE in connection with a Change of Control pursuant to Section 6(d)) (in
either event, the “Initial Non-Competition Term”), MOORE shall not provide any
labor, work, services or assistance (whether as an officer, director, employee,
partner, agent, owner, independent contractor, stockholder or otherwise) to a
“Competing Business.” For purposes hereof, “Competing Business” shall mean any
business engaged in the business engaged in by the Corporation during the Term. 
In consideration of all of the compensation provisions in this Agreement, MOORE
agrees to the provisions of this Section 11 and also agrees that the
non-competition obligations imposed herein are fair and reasonable under all the
circumstances.
 
(b) Non-Solicitation of Employees. MOORE covenants and agrees that during the
Term, and for a period of one year following termination of employment hereunder
for any reason whatsoever (two years if such termination was either by the
Corporation or by MOORE in connection with a Change of Control pursuant to
Section 6(d)), MOORE shall not directly or indirectly solicit any other employee
of or consultant to the Corporation, or any of its subsidiaries or affiliates to
terminate such employee’s employment or consultant’s relationship with the
Corporation, or any of its subsidiaries or affiliates, as the case may be, or to
become employed by or a consultant to a Competing Business.
 
(c) Extension of Covenants. The Corporation, at its sole option, may elect to
extend the non-solicitation and non-competition covenants of this Section 11 for
one (1) additional year, by notice to MOORE within 30 days before the expiration
of such covenants. If such election is made, the Corporation shall pay to MOORE
in accordance with Section 8 an amount equal to the base salary at the time of
MOORE’s termination and the previous year’s annual bonus (but if MOORE’s
termination occurs prior to determination of his bonus for fiscal year 2008, the
bonus amount will be the target bonus of $200,000).


(d) Remedies. MOORE acknowledges that any such breach of the provisions of
Section 10 and this Section 11 is likely to result in immediate and irreparable
harm to the Corporation for which money damages are likely to be inadequate.
Accordingly, MOORE acknowledges that in the event of any such breach, the
Corporation may obtain injunctive and other appropriate equitable relief in any
forum where proper jurisdiction can be obtained upon the institution of
proceedings therefor by the Corporation in order to protect its rights
hereunder. Such relief in the event of such breach may include, without
limitation, an injunction to prevent: (i) the breach or continuation of MOORE’s
breach of Section 10 or Section 11 hereof; (ii) MOORE from disclosing any trade
secrets or Corporation Information; (iii) any Competing Business from receiving
from MOORE or using any such trade secrets or Corporation Information; and/or
(iv) any such Competing Business from retaining or seeking to retain any
employees of the Corporation. The provisions of this Section 11(d) shall survive
the termination of this Agreement and the Term.
 
(e) Early Termination of Restrictive Covenants. Notwithstanding the foregoing,
the restrictive covenants set forth in Sections 11(a) and (b) shall terminate if
any payments required by Sections 6 and 11(c) hereof to be made by the
Corporation to MOORE are not made within the periods specified in Section 8.


12. Successors and Assigns; Expenses.


(a) The Employee. This Agreement is a personal contract, and the rights and
interests that the Agreement accords to MOORE may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him. All rights and benefits
of MOORE shall be for the sole personal benefit of MOORE, and no other person
shall acquire any right, title or interest under this Agreement by reason of any
sale, assignment, transfer, claim or judgment or bankruptcy proceedings against
MOORE. Except as so provided, this Agreement shall inure to the benefit of and
be binding upon MOORE and his personal representatives, distributees and
legatees.


 
9

--------------------------------------------------------------------------------

 
 
(b) The Corporation. This Agreement shall be binding upon the Corporation and
inure to the benefit of the Corporation and its successors and assigns.


(c) Expenses. The Corporation shall either reimburse MOORE or pay directly to
his counsel, Reitler Brown & Rosenblatt LLC, an amount of up to $9,000 for its
costs related to the negotiation, preparation and review of this Agreement.


13. Entire Agreement. This Agreement, together with the Stock Option Grant,
represents the entire agreement between the parties concerning MOORE’s
employment with the Corporation and supersedes all prior negotiations,
discussions, understandings and agreements, whether written or oral, between
MOORE and the Corporation relating to the subject matter of this Agreement.


14. Amendment or Modification; Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing signed
by MOORE and by a duly authorized officer of the Corporation. No waiver by any
party to this Agreement of any breach by another party of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same time, any
prior time or any subsequent time.


15. Notices. Any notice to be given under this Agreement shall be in writing and
delivered personally or sent by overnight courier or registered or certified
mail, postage prepaid, return receipt requested, addressed to the party
concerned at the address indicated below, or to such other address of which such
party subsequently may give notice in writing:


If to MOORE:
John A. Moore
 
403 Marsh Lane
 
Wilmington, DE 19804
   
with a copy to:
Reitler Brown & Rosenblatt LLC
 
800 Third Avenue
 
New York, NY 10022
 
Attention: Scott H. Rosenblatt, Esq.
   
If to the Corporation:
Acorn Energy, Inc.
 
4 West Rockland
 
Montchanin, Delaware 19710
 
Attention: Chairman of the Compensation Committee
   
with a copy to:
Eilenberg Krause & Paul LLP
 
11 East 44th Street
 
New York, NY 10017
 
Attention: Sheldon Krause , Esq.

 
Any notice delivered personally or by overnight courier shall be deemed given on
the date delivered and any notice sent by registered or certified mail, postage
prepaid, return receipt requested, shall be deemed given on the date mailed.


 
10

--------------------------------------------------------------------------------

 
 
16. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable shall not be affected, and each provision of this Agreement shall
be validated and shall be enforced to the fullest extent permitted by law. If
for any reason any provision of this Agreement containing restrictions is held
to cover an area or to be for a length of time that is unreasonable or in any
other way is construed to be too broad or to any extent invalid, such provision
shall not be determined to be entirely null, void and of no effect; instead, it
is the intention and desire of both the Corporation and MOORE that, to the
extent that the provision is or would be valid or enforceable under applicable
law, any court of competent jurisdiction shall construe and interpret or reform
this Agreement to provide for a restriction having the maximum enforceable area,
time period and such other constraints or conditions (although not greater than
those contained currently contained in this Agreement) as shall be valid and
enforceable under the applicable law.


17. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.


18. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience of reference, and no provision of
this Agreement is to be construed by reference to the heading of any section or
paragraph.


19. Withholding Taxes. All salary, benefits, reimbursements and any other
payments to MOORE under this Agreement shall be subject to all applicable
payroll and withholding taxes and deductions required by any law, rule or
regulation of and federal, state or local authority.


20.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together
constitute one and same instrument.


21. Applicable Law; Jurisdiction. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement,
without reference to rules relating to conflicts of law. Except as otherwise
provided in Section 11(d), any suit, action or proceeding against MOORE with
respect to this Agreement, or any judgment entered by any court in respect
thereof, may be brought in any court of competent jurisdiction in the State of
Delaware, as the Corporation may elect in its sole discretion, and MOORE hereby
submits to the exclusive jurisdiction of such courts for the purpose of any such
suit, action, proceeding or judgment.


[THE BALANCE OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]
 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

     
JOHN A. MOORE
     
ACORN ENERGY, INC.
     
By:
     
Name: Sheldon Krause
   
Title: Secretary, General Counsel
       
By:
     
Name: Richard Giacco
   
Title: Director, on behalf of the Board of Directors


 
12

--------------------------------------------------------------------------------

 
 